                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

TIMOTHY HEDRICK                                                                    PLAINTIFF

v.                               Case No. 1:19-cv-00078-KGB

ALBERT ROOKE, Sheriff, Fulton County, et al.                                    DEFENDANTS

                                            ORDER

       Before the Court are the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 4). No objections have been filed, and the

deadline for filing objections has since passed. After careful consideration, the Court finds no

reason to alter or reject Judge Harris’ recommendation.

       Therefore, the Court adopts the Proposed Findings and Recommendation in their entirety

as this Court’s findings of fact and conclusions of law (Dkt. No. 4). The Court dismisses without

prejudice plaintiff Timothy Hedrick’s complaint.

       It is so ordered this 27th day of January, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
